Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 12, 1993, which assessed REH Marketing Company for additional unemployment insurance contributions.
Substantial evidence exists in the record to support the Board’s conclusion that Randi Horn, doing business as REH Marketing Company, a partnership, exercised sufficient direction and control over the product demonstrators to establish their status as employees. Once the demonstrators accepted an assignment from REH Marketing, it mailed them all pertinent paperwork about the job, including detailed invoice forms, *817instruction sheets and samples. The demonstrators were paid on a weekly basis upon completion of the invoices. Payment was made even if the product manufacturer had not paid REH Marketing yet. The demonstrators were also reimbursed for certain types of expenses. Finally, the fact that the demonstrators’ contracts stated that they were independent contractors is not determinative.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.